     Case 1:18-cr-00258-JTN ECF No. 36, PageID.197 Filed 07/12/19 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,

              Plaintiff,                               Case No. 1:18-CR-258

v.                                                     Hon. Janet T. Neff
                                                       United States District Judge
RYAN JAMES HAYES,

              Defendant.
                                  /

                   DEFENDANT’S SENTENCING MEMORANDUM AND
                       REQUEST FOR DOWNWARD VARIANCE

        On July 18, 2019, this Court will sentence Ryan Hayes, who stands convicted

following a guilty plea to one count of sexual exploitation of a minor. Mr. Hayes engaged

in sexual conduct with a 16 year-old minor and took photographs of the conduct with his

cellular phone. With a criminal history category I, the sentencing guidelines call for a

sentence of between 188 to 235 months; U.S. Probation recommends a sentence of 188

months. Mr. Hayes has no objections to the scoring of the guidelines based on the facts

in the presentence report. However, Mr. Hayes respectfully moves this Court to consider

a variance from the guidelines range under the 18 U.S.C. § 3553(a) factors.

                                      BACKGROUND

        On September 10, 2018, Mr. Hayes was communicating on a social media platform

and became acquainted with a female he knew as “Liv.” In reality, “Liv” was an

undercover Kent County Sheriff’s Office deputy who disclosed later in the interaction
   Case 1:18-cr-00258-JTN ECF No. 36, PageID.198 Filed 07/12/19 Page 2 of 5




that “she” was fourteen years old. The conversation eventually took an inappropriate

turn and some text messages were of a suggestive nature.

       Approximately two weeks later, Mr. Hayes agreed to meet “Liv”at a park in Grand

Rapids. Law enforcement conducted surveillance on Mr. Hayes and observed him travel

to the arranged meeting spot. Law enforcement conducted a traffic stop of Mr. Hayes,

who consented to a search of his cell phone. Mr. Hayes was subsequently charged by the

Kent County Prosecutor’s Office with accosting a child for an immoral purpose.

       During the search of Mr. Hayes’ cellular phone, law enforcement discovered an

image of Mr. Hayes orally penetrating the victim, S.P., a 16 year-old female, and an image

of S.P.’s genital area. Law enforcement located S.P., who stated that she and Mr. Hayes

had a sexual relationship. Mr. Hayes was subsequently indicted for the instant offense.

On April 10, 2019, Mr. Hayes entered a guilty plea to one count of sexual exploitation of

a minor, and admitted that he had a sexual relationship with S.P., and that he had taken

pictures of S.P. during sexual acts.

                                       ARGUMENT

              Mr. Hayes Asks that this Court Vary Downward From the
              Guidelines Range Based on the 18 U.S.C. § 3553(a) Factors.

       As detailed in the presentence report, Mr. Hayes is now 35 years old and has no

criminal history or involvement with the criminal justice system whatsoever. In this case,

he acknowledged that he took a photograph of his sexual contact with S.P., who was

under the age of 18. Mr. Hayes is filled with remorse and regret concerning his criminal

conduct, which has cost him nearly everything he has – his job, his position on the Sparta

Village Council, his standing in the community, and possibly the home he saved for and


                                            2
   Case 1:18-cr-00258-JTN ECF No. 36, PageID.199 Filed 07/12/19 Page 3 of 5




purchased. He knows that he faces a lengthy prison term, and wants to do everything

possible to ensure he never becomes involved in the justice system again. Mr. Hayes

plans to be a productive member of society again after he serves whatever term of

confinement the Court feels is necessary. He asks, however, that this Court consider

varying below the guideline range, to the limited extent it is able given the applicable

statutory minimum.

       As this Court is aware, when sentencing a defendant who has been found guilty

of a crime, courts must comply with the basic aims of sentencing set forth in 18 U.S.C. §

3553(a). Rita v. United States, 127 S. Ct. 2456, 2463 (2007). The basic aim of sentencing is

to “impose a sentence sufficient, but not greater than necessary” to accomplish the goals

of sentencing. 18 U.S.C. § 3553(a); United States v. Kimbrough, 128 S. Ct. 558 (2007). The

goals of sentencing are “to reflect the seriousness of the offense,” “to promote respect for

the law,” “to provide just punishment for the offense,” “to afford adequate deterrence to

criminal conduct,” “to protect the public from further crimes of the defendant,” and “to

provide the defendant with needed education or vocational training, medical care, or

other correctional treatment in the most effective manner.” 18 U.S.C. § 3553(a)(2)(A)-(D);

Kimbrough, 128 S. Ct. at 569. In United States v. Ferguson, 456 F.3d 660, 665 (6th Cir. 2006),

the Court held that after United States v. Booker, 543 U.S. 220 (2005), a judge must impose

the lowest sentence that is minimally sufficient to meet those goals regardless if that

sentence is probation, time served, a mandatory minimum sentence, the statutory

maximum sentence, or somewhere in between.




                                              3
     Case 1:18-cr-00258-JTN ECF No. 36, PageID.200 Filed 07/12/19 Page 4 of 5




        While courts must continue to consider the sentencing guidelines, they are no

longer mandatory and courts are only required to impose the least amount of

imprisonment necessary to accomplish the purposes of sentencing as set forth in 18 U.S.C.

§ 3553(a). Those factors include (a) the nature and circumstances of the offense and the

history and characteristics of the defendant; (b) the kinds of sentences available; (c) the

advisory guideline range; (d) the need to avoid unwarranted sentencing disparities; (e)

the need for restitution; and (f) the need for the sentence to reflect the following: the

seriousness of the offense, promotion of respect for the law and just punishment for the

offense, provision of adequate deterrence, protection of the public from future crimes and

providing the defendant with needed educational or vocational training, medical care, or

other correctional treatment. See 18 U.S.C. § 3553(a). Here, Mr. Hayes asks that this Court

consider the following factors and vary from the advisory guidelines range.

A.      The Nature and Circumstances of the Offense and the History and
        Characteristics of the Defendant.

        Prior to this offense, Mr. Hayes was a law-abiding, gainfully employed,

productive member of society. His involvement with the criminal justice system began

in September 2018, when he began communicating with an undercover deputy posing as

a 14 year-old. Mr. Hayes has lived in Michigan for his entire life, and is very close with

his parents and sisters. (See Character Reference Letters, attached.) He enjoyed a happy

childhood and adulthood, and obtained an associate’s degree in computer science from

ITT Tech. He began working at Old Orchard Juice Brands in 2007, and continued to work

there until the instant offense led to the loss of his job. Prior to this offense, Mr. Hayes

volunteered with the Kent County Sheriff’s Department Search and Rescue team, and


                                             4
   Case 1:18-cr-00258-JTN ECF No. 36, PageID.201 Filed 07/12/19 Page 5 of 5




was appointed to the Sparta Village Council, where he hoped to make a positive

difference. He met his significant other in 2011, and bought a home and resided there

with her until the instant offense.

       Mr. Hayes became involved in the instant offense conduct solely for sexual

gratification, and no other gain. He feels great remorse for the pain he caused to the

victim and her family, and to his own family. Once he is released from custody, Mr.

Hayes plans to return home to be with his family, and find employment repairing

computers. He looks forward to once again being a productive member of society.

                                      CONCLUSION

       Mr. Hayes respectfully requests that this Court vary from the advisory guidelines

range, and to impose a sentence of 180 months (the statutory minimum), which is

sufficient but not greater than necessary to comply with the purposes of sentencing

enunciated by Congress in 18 U.S.C. § 3553(a).



                                        Respectfully submitted,

Dated: July 12, 2019                    /s/ Heath M. Lynch
                                        Heath M. Lynch
                                        Rachel L. Frank
                                        SPRINGSTEAD BARTISH BORGULA & LYNCH, PLLC
                                        15 Ionia Ave S.W., Suite 520
                                        Grand Rapids, MI 49503
                                        (616) 458-5500




                                           5
